Treat, C. J. This was an action of debt to recover the penalties given by the statute for cutting timber without the leave of the owner of the land. On the trial, the evidence tended to show that the defendant cut several trees on land belonging to the plaintiff, and that he was aware at the time that the land was not his own. The court refused to give an instruction asked by the plaintiff in these words: “ That if the jury believe, from the evidence, that the defendant cut the trees in controversy, knowing the same not to be on his own land, or upon land that he had license to cut timber from, then the law presumes wilfulness, and it is not necessary for the defendant to know that the land belonged to the plaintiff.” The statute, under which this action was brought, received a construction in the case of Whitecraft v. Vandever, 12 Ill. 235, with which we are entirely content. It was there said: “ The object of the statute is to furnish an additional remedy to the owner of the land, and also to punish the wrongdoer. , To subject a party to such punishment, he must have committed the wrong knowingly and wilfully, or under such circumstances as show him guilty of criminal negligence. It could never have been the intention of the legislature to impose a penalty upon a person, who, supposing in good faith that he was cutting upon his own land, after having taken reasonable pains to ascertain its boundaries, should, inadvertently and by mistake, cut trees upon the land of another. For an injury committed under such circumstances, the party is left to his common-law remedy by action of trespass.” Since that decision was made, our attention has been directed to the case of Russell v. Irby, 13 Ala. 131, in which the same construction was put upon a similar statute. The court there remarked: “ We think it entirely clear, that the cutting of trees upon another’s land, under the impression that the party had not gone beyond his own boundaries, was not within the contemplation of the legislature. Moral justice would forbid any extraordinary infliction in such a case, and the damages recovered at common law would afford an adequate reparation.” The instruction was applicable to the evidence, and conformable to the construction given to the statute. It is immaterial whether the defendant really intended to cut timber from the plaintiff’s land. He may have incurred the penalty, although he never designed to injure the plaintiff. It is enough to sustain the action, that he cut the trees on the plaintiff’s land, and that he knew at the time, or had good reason to know, that the land was not his own. The fact that he believed the land to belong to some other person than the plaintiff, and from whom he had no license to cut timber, would not relieve him from responsibility to the plaintiff. In such case, the act would be both wrongful and wilful. But if he supposed in good faith that he was cutting on his own land, and was not culpably ignorant in not ascertaining its true boundaries, he is not liable for the penalties imposed by the statute, and the plaintiff must resort to his action at common law. The refusal of the court to give the instruction may have operated to the prejudice of the plaintiff. It left the inference on the minds of the jury, which the instructions given them did not repel, that the plaintiff was not entitled to recover unless it appeared, from the evidence, that the defendant knew he was cutting the trees from the land of the plaintiff. The judgment is reversed, and the cause remanded. Jud crTiimir nvzrs-í¿¿.